        Case 2:18-cv-05112-MAK Document 324 Filed 10/29/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                               : CIVIL ACTION
                                               :
                      v.                       : NO. 18-5112
                                               :
 CORRECTIONAL DENTAL                           :
 ASSOCIATES, et al.                            :

                                            ORDER
       AND NOW, this 29th day of October 2020, upon considering the pro se Plaintiff’s Petition

for an inference of res ipsa loquitur at trial to avoid his need to adduce expert testimony as to a

deviation from a dental professional’s standard of care (ECF Doc. No. 314), finding no good cause

to apply this doctrine to the remaining Eighth Amendment deliberate indifference claim, and for

reasons in the accompanying Memorandum, it is ORDERED Plaintiff’s Petition for an inference

of res ipsa loquitur (ECF Doc. No. 314) is DENIED.



                                                     __________________________
                                                     KEARNEY, J.
